Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
12, 2004








 





 





Petition for Writ of Mandamus Denied and Memorandum
Opinion filed August 12, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00713-CV
____________
 
IN RE JIMMIE RICHARDSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 29, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator asks us to
order respondent to grant relator an examining
trial.  See Tex. Code Crim. Proc. Ann. art.
16.01 (Vernon Supp. 2004).  In his petition, relator
states that he was indicted for aggravated assault and kidnapping on May 17,
2004.  A defendant=s right to an examining trial is
ended by the return of an indictment.  State ex rel. Holmes v. Salinas,
784 S.W.2d 421, 424 (Tex. Crim. App. 1990).
Accordingly, relator is not
entitled to the relief sought in his petition. 
We deny his petition for writ of mandamus.
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed August 12, 2004.
Panel consists of
Justices Yates, Edelman, and Guzman.